Title: From Thomas Jefferson to Jean Baptiste Guide, 6 May 1787
From: Jefferson, Thomas
To: Guide, Jean Baptiste



Sir
Marseilles May 6. 1787.

A desire of seeing a commerce commenced between the dominions of his majesty the king of Sardinia, and the United States of America, and a direct exchange of their respective productions, without passing thro a third nation, led me into the conversation which I had the honour of having with you on that subject, and afterwards with Monsieur Tallon at Turin, to whom I promised that I would explain to you in writing the substance of what passed between us. The articles of your produce wanted with us are  brandies, wines, oil, fruits, and manufactured silks: those with which we can furnish you are Indigo, potash, tobacco, flour, salt fish, furs and peltries, ships and materials for building them. The supply of tobacco particularly being in the hands of government solely, appeared to me to offer an article for beginning immediately the experiment of direct commerce. That of the first quality can be had at first hand only from James river in Virginia: those of the second and third from the same place and from Baltimore in Maryland. The first quality is delivered in the ports of France at 38₶ the quintal, the second at 36₶ the third at 34.₶ weight and money of France, by individuals generally. I send you the copy of a large contract wherein the three qualities are averaged at 36.₶ They must be delivered at Nice for those prices. Indeed it is my opinion that by making shipments of your own produce to those places and buying the tobaccos on the spot they may be had more advantageously. In this case it would be expedient that merchants of Nice, Turin, and America should form a joint concern for conducting the business in the two countries. Monsr. Tallon desired me to point out proper persons in America who might be addressed for this purpose. The house of the most extensive reputation concerned in the tobacco trade, and on the firmest funds, is that of Messieurs Ross and Pleasants at Richmond in Virginia. If it should be concluded on your part to make any attempt of this kind, and to address yourselves to these gentlemen or to any others, it would be best to write them your ideas, and receive theirs before you make either purchases or shipments. A more hasty conduct might occasion loss, and retard, instead of encouraging the establishment of this commerce. I would undertake to write at the same time to these, or any other merchants whom you should prefer, in order to dispose them favorably, and as disinterestedly as possible for the encouragement of this essay. I must observe to you that our vessels are fearful of coming into the Mediterranean on account of the Algerines: and that if you should freight vessels, those of the French will be most advantageous for you, because received in our ports without paying any duties on some of those articles, and lighter than others on all of them. English vessels on the other hand are distinguished by paying heavier duties than those of any other nation. Should you desire any further information, or to pass letters with certainty to any mercantile house in America, do me the favour to address yourselves to me at Paris, and I shall do whatever depends on me for promoting this object. I have the honour to be with sentiments  of high esteem & respect, Sir, your most obedient and most humble servant,

Th: Jefferson

